        Case 4:15-cv-00951-MAK Document 503 Filed 12/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOEL SNIDER                                   : CIVIL ACTION
                                              :
                     v.                       : NO. 15-951
                                              :
PENNSYLVANIA DEPT. OF                         :
CORRECTIONS, et al.                           :

                                           ORDER

       AND NOW, this 8th day of December 2020, upon considering Warden Shawn Cooper’s

Motion to dismiss (ECF Doc No. 370), with no response, fulfilling our obligations under 28 U.S.C.

§ 1915, and for reasons in the accompanying Memorandum, it is ORDERED Warden Shawn

Cooper’s uncontested Motion (ECF Doc No. 370) is GRANTED and we further dismiss Warden

Shawn Cooper under 28 U.S.C. § 1915.


                                                    ______________________
                                                    KEARNEY, J.
